Applicant’s Amendment filed April 21, 2021 has been entered into the present application.
Claims 1-14 remain pending and under examination. No claims are cancelled, newly added, or amended.

EXAMINER’S COMMENT
	In reply to the outstanding provisional rejection of claims 1-14 on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 11-14 and 18-20 of U.S. Patent Application No. 15/343,978 in view of Ahluwalia et al. (WO 2011/014627 A1; February 2011), as set forth at p.3-6 of the previous Office Action dated October 21, 2020, Applicant now submits an acceptable Terminal Disclaimer in the April 21, 2021 submission over the copending ‘978 application. Accordingly, the rejection is now withdrawn.
	In reply to the outstanding provisional rejection of claims 1, 3-9 and 11-14 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-13 of U.S. Patent Application No. 15/966,810, or the rejection of claims 1, 3-9 and 11-14 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,161,926 or claims 1-8 of U.S. Patent No. 9,517,219, each alternatively taken in view of Ahluwalia et al. (WO 2011/014627 A1; February 2011), as set forth at p.6-8 of the previous Office Action dated October 21, 2020, Applicant now submits an acceptable Terminal Disclaimer in the April 21, 2021 submission over the copending ‘810 application and the ‘926 and ‘219 patents. Accordingly, the rejections are now each withdrawn.

	Claims 1-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
April 30, 2021